Citation Nr: 0516910	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to the veteran's service-connected 
residuals of right tibia fracture with right knee 
complications.

2.  Entitlement to service connection for a right ankle 
disorder as secondary to the veteran's service-connected 
residuals of right tibia fracture with right knee 
complications.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of right tibia fracture with right knee 
complications.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in November 1999, that denied the veteran's 
claims of entitlement to service connection for a 
cardiovascular disorder including hypertension and a left 
knee and right ankle disorder secondary to the veteran's 
service-connected residuals of right tibia fracture with 
right knee complications.  The November 1999 rating decision 
also granted the veteran's claim of entitlement to an 
increased disability rating for his service-connected 
residuals of right tibia fracture with right knee 
complications, raising the rating assigned from 10 percent to 
20 percent.  The denials of service connection for the left 
knee and right ankle disorders and increased disability 
rating were duly appealed and the case has been forwarded to 
the Board of Veterans' Appeals (Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires VA to notify the claimant of information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence is to be provided by him and 
what part VA will attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
must also advise the veteran to submit or identify any 
evidence that he believes will help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

In this regard, although the RO issued VCAA notice letters, 
they did not address the specific matters currently under 
appellate consideration.  Accordingly, on remand, the RO is 
to: (1) notify the claimant of the information and specific 
evidence not of record that is still necessary to 
substantiate his claims; (2) notify him of the information 
and specific evidence that VA will seek to provide; (3) 
notify him of the information and specific evidence the 
claimant is expected to provide; and (4) notify the claimant 
that he is to provide any pertinent evidence in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VA also has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2004).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  38 C.F.R. § 3.159(c)(4) (2004).  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Review of the VA 
medical examinations in February 2003 and April 2004 reveals 
that they do not address the issue of secondary service 
connection of the veteran's right ankle or left knee, or, if 
not secondary to the residuals of the fractured right tibia 
or right knee complications, whether the residuals of the 
fractured right tibia or right knee aggravate the any 
independently developed disorder in the right ankle or left 
knee.  The Board also notes that the examiner opined that 
veteran's bilateral knee disorders were less likely than not 
secondary to the veteran's fractured tibia.  Because the 
veteran currently has established service connection for his 
right knee disorder, further clarification of the 
relationship between the tibia fracture and the right knee is 
necessary to accurately determine the disability arising from 
the service-connected fractured right tibia.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The AMC/RO must assure compliance 
with the requirements of the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) 
and its implementing regulations, 
38 C.F.R. §§ 3.159 (2004).  The AMC/RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The AMC/RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.  The veteran must be notified 
that he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1).   

2.  The veteran should be afforded a VA 
orthopedic examination to clarify the 
etiological connection between the 
veteran's service-connected right tibia 
fracture and any disability present in 
the right knee, left knee, and right 
ankle.  The examiner should address what 
right knee disorder is secondary to the 
right tibia fracture.  The examiner 
should opine on the etiological 
relationship between the right tibia 
fracture, and its residuals such as a 
shortened right extremity and gait 
disturbances, to any left knee disorder 
or right ankle disorder.  This opinion 
should address the relationship in terms 
of secondary disorders and whether the 
service-connected right tibia fracture 
aggravated any independent disorders, 
including any of the left knee or right 
ankle.  The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  The AMC/RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



